Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending application 17/224,083.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the parent application 17/224,083.  For example, claim 1 of the present application and corresponding claim 1 of the parent is compared below.
Present application (17/338,593)
Parent Application (17/224,083)
Claim 1. A method of transmitting one or more media units or respective media unit identifiers for presentation of the one or 

	transmitting a set of media units or respective media unit identifiers for presentation of the media units, each media unit being associated with a respective feature set defining a set of attribute values for respective attributes or a set of parameters, the parameters defining an attribute-representing probability distribution over attribute values for respective attributes and wherein one or more of the attribute values are derived from neural activations of a hidden layer of an artificial neural network presented with the media unit; and performing the following operations:
	receiving an input made in response to a presentation of media units of the set of media units;
	updating an intent probability distribution over attribute values of the attributes using the input;

	 transmitting the media units of the next set of media units or respective media unit identifiers of the next set of media units for presentation of the media units,
wherein the receiving the input comprises receiving one or more media unit identifiers each identifying a respective selected media unit selected from the presentation of the media units; and
updating the intent probability distribution over attribute values of the attributes comprises using each respective feature set of the one or more selected media units,
wherein the updating the intent probability distribution comprises updating the intent probability distribution using the feature set of any of the selected media units and respective feature sets of at least some 
wherein each feature set defines a respective set of attribute values and updating the intent probability distribution comprises sampling sets of attribute values from the intent probability distribution and subsampling the sampled sets of attribute values to define a plurality of subsampled sets of attribute values to reduce or eliminate a probability of a set of attribute values of the plurality subsampled sets of attribute values coinciding with any of the sets of attribute values of the at least some remaining media units.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Venkataraman et al (“Venkataraman” US 2016/0112761 A1), published on April 21, 2016.
As to claim 15, Venkataraman teaches “A method of retrieving one or more media units that are similar to a selected media unit, each media unit being associated with a respective feature set defining a set of one or more attribute values, 35wherein one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units” in par. 0119 (“…the media guidance application may apply as inputs to the softmax classifier function some or all of the vectors corresponding to media assets the given user consumed along with all of the other media assets in the neural network…”; “vectors corresponding to media assets” as to teach of a respective feature set defining a set of one or more attribute values. “…The softmax classifier function may then output an approximation of a vector that results when the media asset vectors corresponding to the media assets the given user consumed are triggered or fired”; noting that “approximation of a vector” corresponding to one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units).
Venkataraman teaches “the method comprising: receiving an identifier identifying a media unit selected with an input; 95 DOCS 126026-0002CT02/4524031 1Docket No. 126026-0002CT03 accessing a respective list associated with the selected media unit, wherein the respective list is a list of media units that have been pre-determined to be similar to the selected media unit based on a measure of similarity; and transmitting one or more of the media units in the respective list, or identifiers thereof, for presentation” in par. 0119 (“This approximation of the vector is then processed to identify a list of candidate media assets having vectors that correspond to the approximated vector.  The media guidance application may select one or more of these candidate media assets to generate a recommendation for the given user”).
As to claim 16, Venkataraman teaches “A method as in claim 15 for the input being a selecting-action, the selecting-action comprises an on-screen interaction” in par. 0027 and fig. 1 (“…With a user input device, a user can select program listings by moving highlight region 110…”).
As to claim 17, Venkataraman teaches “wherein the selecting-action comprises at least one of a user click, a user 10tap or touch, a short scroll or a long scroll, a variation of a wave, a swipe, a movement, or gesture, a pause, a quantity of time lapsed, or a measure of interest, disinterest, approval, or disapproval” in par. 0027 and fig. 1 (“…With a user input device, a user can select program listings by moving highlight region 110…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al (“Venkataraman” US 2016/0112761 A1), published on April 21, 2016 in view of Zheleva et al (“Zheleva” US 2011/0314039 A1), published on December 22, 2011.
 As to claim 1, Venkataraman teaches “A method of transmitting one or more media units or respective media unit identifiers for presentation of the one or more media units” in par. 0119 (“…The media guidance application may select one or more of these candidate media assets to generate a recommendation for the given user”).
Venkataraman teaches “each media unit being associated with a respective feature set defining a set of one or more attribute values wherein one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units” in par. 0119 (“…the media guidance application may apply as inputs to the softmax classifier function some or all of the vectors corresponding to media assets the given user consumed along with all of the other media assets in the neural network…”; “vectors corresponding to media assets” as to teach of a respective feature set defining a set of one or more attribute values. “…The softmax classifier function may then output an approximation of a vector that results when the media asset vectors corresponding to the media assets the given user consumed are triggered or fired”; noting that “approximation of a vector” corresponding to one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units.
wherein: receiving an input following presentation of the one or more media units of the set of media units” in par. 0119 (“This approximation of the vector is then processed to identify a list of candidate media assets having vectors that correspond to the approximated vector.  The media guidance application may select one or more of these candidate media assets to generate a recommendation for the given user”).
It appears Venkataraman does not explicitly teach “updating an intent probability distribution over the attribute values using the input, to generate an updated intent probability distribution”.
However, Zheleva teaches “updating an intent probability distribution over the attribute values using the input, to generate an updated intent probability distribution” in par. 0049 (second probability distribution function is being updated by user characteristics).
 Zheleva and Venkataraman are analogous art because they are in the same field of endeavor, automated media selection. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to utilize user behavior data, disclosed by Venkataraman, to include “updating an intent probability distribution over the attribute values using the input, to generate an updated intent probability distribution” in order to select media units based on user’s history data (see Zheleva’s par. 0049).
Zheleva teaches “selecting a next set of media units using the updated intent probability distribution; and transmitting one or more media units of the next set or respective media unit identifiers for presentation of the one or more media units” in paragraphs [0053-0054].
	As to claim 2, Zheleva teaches “wherein the next set of one or more media units is selected by a selection 15function, wherein the selection function comprises computing a measure of similarity between the set of attribute values of the selected media unit and the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units for presentation” in par. 0086 (“latent characteristic” corresponding to the set of attribute values).
	As to claim 3, Venkataraman teaches “wherein the measure of similarity is a distance or combination of distances between the attributes” in par. 0032 (“…Using the neural network, the media guidance application may identify another media asset (e.g., a media asset the current user has not previously consumed) that is related to the selected media asset (e.g., a media asset associated with a vector having a shortest distance among other media asset vectors in the neural network to the selected media asset)…”).
	As to claim 4, Zheleva teaches “wherein the selecting the next set of one or more media units comprises, the next set of one or more media units being selected by a selection function, wherein the 25selection function comprises computing a measure of similarity between the set of attribute values of the selected media unit and the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units for presentation” in par. 0086 (“latent characteristic” corresponding to the set of attribute values).
and the measure of similarity is a distance or combination of distances between the attributes, or wherein the selecting the next set of one or more media units comprises 30selecting a media unit of the next set of media units based on similarity of the media unit to a sampled set of attribute values sampled from the intent probability distribution” in par. 0032 (“…Using the neural network, the media guidance application may identify another media asset (e.g., a media asset the current user has not previously consumed) that is related to the selected media asset (e.g., a media asset associated with a vector having a shortest distance among other media asset vectors in the neural network to the selected media asset)…”).
As to claim 5, Venkataraman teaches “A method of transmitting one or more media units or respective media unit identifiers for presentation of the one or more media units” in par. 0119 (“…The media guidance application may select one or more of these candidate media assets to generate a recommendation for the given user”).
Venkataraman teaches “each media unit being associated with a respective feature 35set defining a set of one or more attribute values, wherein one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units” in par. 0119 (“…the media guidance application may apply as inputs to the softmax classifier function some or all of the vectors corresponding to media assets the given user consumed along with all of the other media assets in the neural network…”; “vectors corresponding to media assets” as to teach of a respective feature set defining a set of one or more attribute values. “…The softmax classifier function may then output an approximation of a vector that results when the media asset vectors corresponding to the media assets the given user consumed are triggered or fired”; noting that “approximation of a vector” corresponding to one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units.
Venkataraman teaches “wherein: receiving an input following presentation of the one or more media units of the set of media units” in par. 0119 (“This approximation of the vector is then processed to identify a list of candidate media assets having vectors that correspond to the approximated vector.  The media guidance application may select one or more of these candidate media assets to generate a recommendation for the given user”).
Venkataraman teaches “the input comprises receiving one or more media unit identifiers each identifying a respective selected media unit from media units presented” in fig. 1, par. 0027 (“…a column of channel/content type identifiers 104, where each channel/content type identifier (which is a cell in the column) identifies a different channel or content type available…”).
It appears Venkataraman does not explicitly teach “updating the intent probability distribution over attribute values of the attributes comprises using each respective feature set of the one or more selected media units”.
However, Zheleva teaches “updating the intent probability distribution over attribute values of the attributes comprises using each respective feature set of the one or more selected media units” in par. 0049 (second probability distribution function is being updated by user characteristics).
updating the intent probability distribution over attribute values of the attributes comprises using each respective feature set of the one or more selected media units” in order to select media units based on user’s history data (see Zheleva’s par. 0049).
Zheleva teaches “selecting a next set of media units using the updated intent probability distribution; and transmitting one or more media units of the next set or respective media unit identifiers for presentation of the one or more media units” in paragraphs [0053-0054].
As to claim 6, Zheleva teaches “wherein the next set of one or more media units is selected by a selection function, wherein the selection function comprises computing a measure of similarity between the set of attribute values of the selected media unit and the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units for presentation and” in par. 0086 (“latent characteristic” corresponding to the set of attribute values).
As to claim 7, Venkataraman teaches “wherein the measure of similarity is a distance or combination of distances between the attributes” in par. 0032 (“…Using the neural network, the media guidance application may identify another media asset (e.g., a media asset the current user has not previously consumed) that is related to the selected media asset (e.g., a media asset associated with a vector having a shortest distance among other media asset vectors in the neural network to the selected media asset)…”).
As to claim 8, Zheleva teaches “wherein the selecting the next set of one or more media units is comprises, 20the next set of one or more media units being selected by a selection function, wherein the selection function comprises computing a measure of similarity between the set of attribute values of the selected media unit and the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units for presentation” in par. 0086 (“latent characteristic” corresponding to the set of attribute values).
Venkataraman teaches “and the measure of similarity is a distance or combination of distances between the attributes, or 25wherein the selecting the next set of one or more media units comprises selecting a media unit of the next set of media units based on similarity of the media unit to a sampled set of attribute values sampled from the intent probability distribution” in par. 0032 (“…Using the neural network, the media guidance application may identify another media asset (e.g., a media asset the current user has not previously consumed) that is related to the selected media asset (e.g., a media asset associated with a vector having a shortest distance among other media asset vectors in the neural network to the selected media asset)…”).
As to claim 9, Venkataraman teaches “A method of transmitting one or more media units or respective media unit identifiers for presentation of the one or more media units” in par. 0119 (“…The media guidance application may select one or more of these candidate media assets to generate a recommendation for the given user”).
Venkataraman teaches “each media unit being associated with a respective feature set defining a set of one or more attribute values wherein one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units” in par. 0119 (“…the media guidance application may apply as inputs to the softmax classifier function some or all of the vectors corresponding to media assets the given user consumed along with all of the other media assets in the neural network…”; “vectors corresponding to media assets” as to teach of a respective feature set defining a set of one or more attribute values. “…The softmax classifier function may then output an approximation of a vector that results when the media asset vectors corresponding to the media assets the given user consumed are triggered or fired”; noting that “approximation of a vector” corresponding to one or more of the attribute values are derived from activations of one or more artificial neural networks presented with the media units.
Venkataraman teaches “wherein: receiving an input following presentation of the one or more media units of the set of media units” in par. 0119 (“This approximation of the vector is then processed to identify a list of candidate media assets having vectors that correspond to the approximated vector.  The media guidance application may select one or more of these candidate media assets to generate a recommendation for the given user”).
Venkataraman teaches “wherein the input comprises a selecting-action for the selected media unit or respective identifier from media units presented” in par. With a user input device, a user can select program listings by moving highlight region 110…”).
It appears Venkataraman does not explicitly teach “updating the intent probability distribution over attribute values of the attributes comprises using the respective feature set of the selected media unit”.
However, Zheleva teaches “updating the intent probability distribution over attribute values of the attributes comprises using the respective feature set of the selected media unit” in par. 0049 (second probability distribution function is being updated by user characteristics).
 Zheleva and Venkataraman are analogous art because they are in the same field of endeavor, automated media selection. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to utilize user behavior data, disclosed by Venkataraman, to include “updating the intent probability distribution over attribute values of the attributes comprises using the respective feature set of the selected media unit” in order to select media units based on user’s history data (see Zheleva’s par. 0049).
As to claim 10, Venkataraman teaches “A method as in claim 9 for the input being a selecting-action, the selecting-action comprises an on-screen interaction” in par. 0027 and fig. 1 (“…With a user input device, a user can select program listings by moving highlight region 110…”).
As to claim 11, Zheleva teaches “wherein the next set of one or more media units is selected by a selection function, wherein the selection function comprises computing a measure of similarity between the set of attribute values of the selected media unit and the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units for presentation” in par. 0086 (“latent characteristic” corresponding to the set of attribute values).
As to claim 12, Venkataraman teaches “wherein the measure of similarity is a distance or combination of distances between the attributes” in par. 0032 (“…Using the neural network, the media guidance application may identify another media asset (e.g., a media asset the current user has not previously consumed) that is related to the selected media asset (e.g., a media asset associated with a vector having a shortest distance among other media asset vectors in the neural network to the selected media asset)…”).
As to claim 13, Zheleva teaches “wherein selecting the next set of one or more media units comprises, the next set of one or more media units being selected by a selection function, wherein the selection function comprises computing a measure of similarity between the set of attribute values of the selected media unit and the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units for presentation25” in par. 0086 (“latent characteristic” corresponding to the set of attribute values).
Venkataraman teaches “and the measure of similarity is a distance or combination of distances between the attributes, or wherein selecting the next set of one or more media units comprises selecting a media unit of the next set of media units based on similarity of the media unit to a sampled set of attribute values sampled from the intent probability distribution” in par. 0032 (“…Using the neural network, the media guidance application may identify another media asset (e.g., a media asset the current user has not previously consumed) that is related to the selected media asset (e.g., a media asset associated with a vector having a shortest distance among other media asset vectors in the neural network to the selected media asset)…”).
As to claim 14, Venkataraman teaches “wherein the selecting-action comprises at least one of a user click, a user tap or touch, a short scroll or a long scroll, a variation of a wave, a swipe, a movement, or gesture, a 30pause, a quantity of time lapsed, or a measure of interest, disinterest, approval, or disapproval” in par. 0027 and fig. 1 (“…With a user input device, a user can select program listings by moving highlight region 110…”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LOC TRAN/
Primary Examiner, Art Unit 2165